Citation Nr: 1741518	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right shoulder condition. 

2.  Entitlement to service connection for left knee condition. 

3.  Entitlement to service connection for right knee condition. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1981, with additional Naval Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The RO in Oakland, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

In May 2010, the Veteran filed a claim of entitlement for service connection for right shoulder condition,  entitlement for service connection for left knee condition, and entitlement for service connection for right knee condition.  Following review of the Veteran's claims file, the Board finds that VA examinations are warranted for each of the service connection claims. 

In regards to the Veteran's right shoulder condition, the record contains competent medical evidence of a current disability.  Specifically, August 2014 VA treatment records noted that earlier in 2014 the Veteran underwent orthoscopic surgery for his right shoulder.  

The second and third elements of McLendon are met as well.  During the October 2016 videoconference hearing, the Veteran testified that he was involved in a skiing accident during the time between boot camp and class A school.  He injured his right shoulder as a result of the accident.  In addition, the Veteran stated that aircrafts repeatedly blew him down while working on the flight deck, resulting in further injury to his right shoulder.  At the hearing, he described experiencing a "dull ache" in his right shoulder and indicated that he lacked full range of motion.  The Veteran reported that following separation he received treatment for his right shoulder from a private medical provider. 

In regards to the bilateral knee conditions, the record supports a current disability.  In particular, April 2010 private treatment records revealed an impression of left knee pain.  In addition, May 2010 private treatment records documented a diagnosis of pes anserine bursitis of the left knee.  

The Veteran also received treatment from the VA medical system for his knee conditions.  August 2011 VA treatment records documented his complaints of bilateral knee pain.  The Veteran underwent MRI in 2015 and 2016.  May 2016 progress notes revealed that the Veteran tore his left meniscus in 2015.  In addition June 2016 VA treatment records documented a diagnosis of significant osteoarthritis in the right knee.  

Further, the record contains evidence of either an in-service injury or symptoms of arthritis.  Specifically, January 1981 Report of Medical History recorded the Veteran's complaint of joint pain.  The Veteran reported that his knees ached after standing for long periods of time.

During the October 2016 VA videoconference hearing, the Veteran attributed his current condition to his service.  The Veteran testified that in service he regularly carried chains, weighing approximately 72 pounds, as part of his responsibilities as a plane captain.  He stated that " I think that, carrying all that weight for all those hours, day in and day out, contributed to, um, to my knee condition."  
 
In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between service and any of his current conditions.  McLendon, 20 Vet. App. at 81.

In addition, the Veteran stated during the October 2016 videoconference hearing that he received treatment following separation for his right shoulder condition.  A review of the Veteran's claims file reveals that these records have not been included.  On remand, an effort should be made to obtain and include these records in the Veteran's claims file. 

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to specifically include records related to his orthoscopic surgery of the right shoulder.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Update the file with any VA treatment records relevant to the Veteran's claims file since May 2010.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed right shoulder condition, left knee condition, and right knee condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify each current condition (e.g. right shoulder condition, left knee condition, and right knee condition) by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service.

(d) If the Veteran is diagnosed with arthritis, please indicate the level of severity of the disability at the time of its onset.

In issuing the requested opinions, please specifically discuss the significance of the following: 

* In regards to the right shoulder condition: (a) August 2014 VA treatment records that noted orthoscopic surgery for the right shoulder; (b) the Veteran's reports of a ski injury after boot camp; and (c) the Veteran's reports of repeatedly falling on the flight deck. 

* In regards to the left knee condition: (a) January 1981 service treatment records documenting the Veteran's complaints of "knees aching"; (b) April 2010 private treatment records that documented a diagnosis of left knee pain; (c) May 2010 private treatment records that revealed an impression pes anserine bursitis of the left knee; and (d) August 2011 VA treatment records that noted complaints of bilateral knee pain.

* In regards to the right knee condition: (a) January 1981 service treatment records documenting the Veteran's complaints "knees aching"; (b) August 2011 VA treatment records that noted complaints of bilateral knee pain; and (c) August 2016 VA treatment records that documented a diagnosis of osteoarthritis in the right knee. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, May 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After the above development has been completed, readjudicate the claims for entitlement for service connection for right shoulder condition, entitlement for service connection for left knee condition, and entitlement for service connection for right knee condition.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(7).




